Citation Nr: 1638155	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from November 2001 to June 2009.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was previously before the Board in June 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Clarification of Issues on Appeal

The Board notes that, after processing the June 2014 remand, the AOJ certified the issue of an increased evaluation for posttraumatic stress disorder (PTSD).  However, this issue was not before the Board at the time of the June 2014 remand, and the Veteran neither initiated nor perfected an appeal of this issue.  As such, the Board does not have jurisdiction over the issue of an increased rating for PTSD at this time.  See generally 38 C.F.R. §§ 20.200-20.202 (2015).


FINDINGS OF FACT

1. Prior to February 10, 2011, the competent evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment, commensurate with his education and employment background, particularly in a sedentary environment.

2. From February 10, 2011, to August 12, 2014, the competent evidence is at least in equipoise in demonstrating that the Veteran's service-connected disabilities combined render him unable to obtain or maintain gainful employment.

3. As of August 12, 2014, the Veteran's service-connected disabilities result in a schedular 100 percent evaluation; the issue of entitlement to TDIU is rendered moot, and no ancillary benefits, to include special monthly compensation, are warranted.


CONCLUSIONS OF LAW

1. Prior to February 10, 2011, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, from February 10, 2011, to August 12, 2014, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3. As of August 12, 2014, the issue of entitlement to TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded numerous VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
As noted above, the instant appeal has been previously remanded June 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.  

I. Prior to February 10, 2011

Prior to February 10, 2011, the Veteran is eligible to receive TDIU benefits on a schedular basis as his combined evaluation is at least 70 percent, including a 50 percent evaluation for sleep apnea, throughout this period.  38 C.F.R. §§ 4.16, 4.25 (2015).

The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities during this period.  Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted for this stage of the Veteran's appeal because a preponderance of the evidence is against any finding that his service-connected disabilities prevented him from all forms of gainful employment.

During this period, the Veteran was service-connected for a number of orthopedic disabilities, including conditions of the left ring finger, left scaphoid, right shoulder, and the cervical and lumbar spines.  He was also service-connected for diabetes mellitus, hypertension, right shoulder scars, erectile dysfunction, and sleep apnea.  A July 2009 VA general medical examination notes symptoms associated with the Veteran's sleep apnea are managed with CPAP therapy.  There is no indication that the Veteran's hypertension, scars, or erectile dysfunction resulted in functional impairment that would affect his employability, while his orthopedic disabilities were found to potentially interfere with forms of occupation requiring vigorous physical activity.

Service personnel records show the Veteran was alternately assigned as a Supply Sargent and Incoming Personnel during his active service.  Post-service VA vocational rehabilitation records indicate that, during this period, the Veteran was pursuing the requirements to complete a degree in Business Administration.  Although the Veteran's disabilities may have precluded physically demanding employment during this period, based on his in-service duty assignments, as well as his pre- and post-service education in pursuit of a business degree, the preponderance of the evidence demonstrates that the Veteran was capable of obtaining and maintaining gainful employment in a sedentary office environment commensurate with his education and occupational background.

After considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation for the period prior to February 10, 2011, particularly in a sedentary environment.  Therefore, he is not entitled to a TDIU evaluation for this stage of the appeal.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating for this period, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id. 

II. February 10, 2011, to August 12, 2014

As of February 10, 2011, service connection is in effect for the additional disability of posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  At an April 2011 VA psychiatric examination, the Veteran reported poor concentration and difficulty handling conflict.  While the VA examiner opined that the Veteran's PTSD alone does not result in total occupational and social impairment, a finding was reduced reliability and productivity was found due to PTSD symptomatology.  Significantly, a Social Security Administration (SSA) mental residual functional capacity assessment found the Veteran's psychiatric condition resulted in moderately to markedly limited understanding and memory, sustained concentration, social interaction, and adaptation.

The Board acknowledges there is no single VA opinion that indicates the Veteran's service-connected disabilities render him unemployable.  However, as noted above, his service-connected orthopedic disabilities would as likely as not preclude employment requiring physical labor.  Furthermore, based on the findings of the April 2011 VA examination and SSA assessment, the Board finds the evidence is in relative equipoise as to whether the Veteran would be capable of obtaining and maintaining employment in a sedentary office setting requiring memory, concentration, and interaction with the public as of the date service connection is in effect for PTSD.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to TDIU is warranted from February 10, 2011, to August 12, 2014.

III. As of August 12, 2014

Since August 12, 2014, the Veteran's combined disability evaluation has been 100 percent.  When a Veteran has a 100 percent rating under the Schedule for Rating Disabilities, that Veteran is considered totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  If VA finds a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Therefore, the issue of entitlement to a TDIU as of August 12, 2014, is moot.

The Board has considered whether any additional ancillary benefits may be warranted, including special monthly compensation.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008) (a Veteran may be entitled to special monthly compensation benefits, under some circumstances, if he or she first demonstrates that a separate disability supports a TDIU independent of a 100 percent disability rating).  However, such a scenario is not present in this case, as none of the Veteran's service-connected disabilities are rated singly as 100 percent disabling, nor is any disability apart from those that would constitute a TDIU rating separately rated as 60 percent disabling.

ORDER

Entitlement to a TDIU prior to February 10, 2011, is denied.

Entitlement to a TDIU from February 10, 2011, to August 12, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The issue of entitlement to a TDIU as of August 12, 2014, is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


